Citation Nr: 0906157	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In the substantive appeal, which was received at the RO in 
August 2007, the Veteran requested an in-person hearing at 
the Board in Washington, D.C.  In a July 2008 letter, the 
Board notified him that a hearing before a Veterans Law Judge 
(VLJ) in Washington, D.C. had been scheduled for him in the 
following month.  

In a statement dated later in July 2008, the Veteran 
responded that he would be unable to attend the scheduled 
hearing in Washington, D.C.  Rather, he appeared to request a 
local hearing-and, in particular, one at the VA in Johnson 
City.  A complete and thorough review of the claims folder 
indicates that the Veteran has not been accorded his 
requested hearing, nor has he withdrawn his request for one.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  In this regard, the Board notes 
that hearings are not conducted at VA medical centers.  

Of significance to the Board, however, is the fact that the 
Veteran has not stated whether he is able to report to the RO 
in Nashville for a hearing.  This matter should be clarified 
on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:  

1.  After contacting the Veteran to 
determine his availability regarding a 
local hearing in his appeal, schedule him 
for any desired in-person hearing before 
RO personnel or a VLJ at the Nashville RO 
or for any desired hearing conducted via 
videoconferencing before a VLJ, with 
appropriate notification to him.  

2.  After a hearing is conducted, or if 
the Veteran withdraws the hearing request 
or fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for further 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

